Holmes, J.,
dissenting. Sections 307 and 308 of the Subdivision Regulations of Geauga County were promulgated pursuant to the rule-making authority granted by the General Assembly to county or regional planning commissions in R. C. 711.10. In order to be found invalid, such regulations must be in direct conflict with other law, or be unreasonable or unlawful in some respect.
Here the subdivision regulations reasonably required a preliminary plat in order to enable the personnel involved to make a full review of the use to which the land is to be utilized by a potential developer. Such is in keeping and accord with the duty of the planning commission to coordinate and conform the proposed land use with the established community planning goals.
The preliminary plat regulations here are a valid and reasonable method by which accommodation is made to ever growing residential housing needs and the development plans prepared, filed and executed to accommodate such residential needs.
In any event, where, as here, the preliminary plat has been acted upon within the 30-day period and refused by the *22commission, it may be reasonably assumed that the final plat has also been rejected even though not specifically acted upon.
I find there to be no direct conflict between R. C. 711.10 and Sections 307 and 308 requiring the approval of a preliminary plat as a condition precedent to the submission of a final plat. The latter are valid procedural regulations adopted pursuant to the grant of authority found in R. C. 711.10. The decision of the Court of Appeals that the preliminary plat requirement is void because this statute does not specifically authorize such plats is a limited and erroneous reading of this enabling law. It is my view that this law was enacted for the purpose of assisting developers who desire expeditious handling of their plats, while at the same time allowing for a full review and proper application of planning requirements by planning commissions throughout the state.
I would reverse the judgment of the Court of Appeals.
Celebrezze, C. J., and Locher, J., concur in the foregoing dissenting opinion.